            Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 1 of 9
                         Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
                                                                 United States.


                                                               filed
              United States DistricU^oSrt^lsfrict ofMassachusetts
  Notice to the agent is notice to the principal, n6w^aan'ffprg(§)al gtotiw.tatl^ agent. UCCI -202: notice, knowledge. An instrument is
       deemed in law filed at the time it is delivered to the clerk.              Rubber, Inc.. 785 S.W. 2d 143, 144 (tex. 1990).


                         »-PB^eTOCTOFS?o"?T
Case number: 1:19-cv-10210-PB^'STRicr of Mass
                                                           Leonitus Jabir Bey

                                                                                                                Plaintiff, Claimant

                                                                       V.



                       David Allen Pender, The Commonwealth of Massachusetts, et al

                                                                                                                        Defendant(s)

                   WRIT OF SUMMARY JUDGEMENT
Date: 8 Safar 1442: 25 September, 2020



         This "writ of summary judgement is being made pursuant to the common-law principles

contained in the Federal Rules of Civil Procedure Rule 56.



         The defense has no genuine dispute as to any material facts; therefore, I am entitled to

judgement as a matter of law based on the following facts.

Fact 1. -


         The defendant knowingly and intentionally used unnecessary force by treating a traffic

infraction as a crime by approaching my parked vehicle with a taser in his hand and aggressively

yelling "/s this what you want". When this fact was brought up in federal court, the judge verbally

expressed concerns as to why the defendant had a taser drawn and ready at what was supposed to

be an ordinary traffic stop. The defendant is barred from claiming that "the defendant has no

knowledge that said alleged acts were illegal and/or unconstitutional", as he claims to be a law

enforcement officer.




                                                                 Page 1 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 2 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 3 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 4 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 5 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 6 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 7 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 8 of 9
Case 1:19-cv-10219-PBS Document 24 Filed 09/29/20 Page 9 of 9
